Exhibit SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of November 142008, by Ambermax IV Corporation. a Colorado Corporation having an address at16200 WCR 18E, Loveland, CO 80537 (“Ambermax”), James B. Wiegand, et.al., the (“Ambermax Shareholders”)or the (“Ambermax Stockholders”), see Section 2.1 (b) for full list of Ambermax IV Shareholders,having addresses at 16, Loveland, CO 80537, and Mountain Renewables, Inc., a Nevada corporation having an address at 1772 Grape Street,Denver, Colorado (“MOUNTAIN”). RECITALS A.James B. Wiegand, et. al,are the holders of a total of 1,125,000 (One Million One Hundred Twenty Five Thousand) shares (the “Ambermax Shares”) of the stock of Ambermax IV Corporation,, and the Ambermax Shares represent 100 % of the issued and outstanding shares ofAmbermax IV Corporation. B.The parties hereto desire that James B. Wiegand, et. al., convey to Mountainthe Ambermax Shares, and that, in exchange therefore, Mountain will issue to James B. Wiegand, et. al, See Section 2.1 (b) for full list of Ambermax IV Shareholders,
